DETAILED ACTION
This Office action is in response to the remarks filed on 18 May 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed 18 May 2022 with respect to the rejection of claims 1-4 and 13-15 as anticipated by Nate (WO2019/026706, using US 2020/0158766 as English equivalent document) have been fully considered but they are not persuasive. 
Applicant argues that the rejection cited to driver 16 in Nate as containing a triac, but that Nate does not specifically mention that driver 16 has a triac (Remarks, p. 11). Examiner respectfully points out that whether or not the triac which is taught by Nate as being driven by the zero-cross detection circuitry is physically within the circuit 19 is immaterial to the rejection.
As will be explained in more detail below, Nate teaches the driving (i.e., switching operations) of a triac according to one or more switching signals such as S3 and S4. Regardless of where it is located or its relation to the motor, the triac itself is evidence that Nate explicitly contemplates and therefore anticipates the claimed feature of on and off switching operations of a first switch.
Applicant further argues that “Nate does not disclose the feature ‘the switching mode power supply is configured to convert an input signal with a peak into an output signal through the on and off switching operations of the first switch’” (Remarks, p. 11). Examiner respectfully disagrees.
For one, the claims are given their broadest reasonable interpretation in light of the specification, without reading limitations in from the specification that are not expressly recited in the claims. In this light, the independent claims 1, 13, and 15 are noted to very broadly set forth elements such as the switching mode power supply, the switching operations of the first switch, and the conversion of the input signal into the output signal. In the absence of express limitations on the structure or function of such claim elements, they are interpreted broadly as would be understood to the ordinary artisan.
For instance, it is respectfully asserted that a reasonably broad reading of the claimed “switching mode power supply” is easily seen to cover the circuit apparatus taught in Nate, as Nate explicitly describes in paragraph [0465] that the apparatus may be “applied appropriately to a power supply device or the like in which a zero cross of the AC voltage is detected so that drive of a triac is controlled”. 
Similarly, the claimed first switch may clearly be understood to correspond to Nate’s triac device. That is, as evidenced by the cited technical dictionary entry for “triac”, it is understood in the art to be a type of switch – specifically, a type of gate-controlled thyristor switching element. As such, it is understood by the person of ordinary skill that a triac performs switching operations as claimed, and that such switching operations are triggered or controlled through the gate terminal of the device.
Further, as evidenced by the cited handbook, Thyristor Theory and Design Considerations (see “Triac Theory” and “Characteristics of the Triac” sections, pp. 22-23), a person of ordinary skill in the art would recognize a triac to have two main or current-carrying terminals, and that a signal may be selectively passed, or output, from one main terminal to the other according to the ON or OFF state of the device. As such, regardless of a specific configuration of the controlled triac, Nate’s circuit functions in a manner that reasonably corresponds to the claims’ recitation of converting an input signal to an output signal.
Finally, since the claims provide few technical details as to the relationship between the input signal, the output signal, and the first switch, it is reasonably interpreted  that the first need not directly receive the input signal or directly convert it to the output signal, but instead that an indirect relationship may exist. In that light, the input signal is reasonably interpreted to correspond to one or more voltages in Nate such as the AC input V0, or its pulsating, rectified counterpart V1, both of which are periodic signals having a peak as seen in Fig. 3 of Nate. 
The result, as can be fully understood through the Examiner’s comments and citations provided with the claim rejections, is that the circuit disclosed by Nate is “configured to convert an input signal with a peak into an output signal through the on and off switching operations of the first switch” as claimed.

The same explanations provided above also apply, mutatis mutandis, to the rejection and Applicant’s arguments regarding independent claims 13 and 15, which are similar in scope and nature to claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 13-15 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by WIPO Pub. No. WO2019/026706 with first-named inventor S. Nate (hereinafter “Nate”).
Note that also made of record with this Office action is US 2020/0158766, which is the published U.S. national stage application from the above-cited WIPO document, and will be cited to in the following rejections as the English-language equivalent thereof.
In re claims 1 and 15, Nate discloses a driving circuit in a switching mode power supply (see Fig. 1: driving circuit including at least 100 and 15; SMPS including at least 11, 12, 13, 14, 16), wherein the switching mode power supply comprises a first switch (i.e., a switch such as a triac within the circuit 16, as taught at [0465], [0468]) and the switching mode power supply is configured to convert an input signal (any of V0, V1, V2 in various figures) with a peak into an output signal (V3, V4 or S4) through the on and off switching operations of the first switch, the driving circuit comprising: a peak detecting circuit (110, 120; see Figs. 4-6) configured to detect the peak of the input signal ([0092]-[0093]); a delay circuit (120, 130, 140) configured to time a period of time since the arrival of the peak of the input signal (see Fig. 8: time periods T1 or T2 at bottom, starting at time ty with the arrival of the peak of V0/V1/V2; see [0123]-[0125]) and to generate a delay signal (Sb/Sc show the delay signal, which begins with the falling edge of Sb at time ty in Fig. 8); and a switching control circuit (140 and 15) configured to start the on and off switching operations of the first switch when the period of time expires (see [0077]-[0079]: controlling the load via driver 16, which includes switching of a switch such as a triac as explained above).
In re claim 2, Nate discloses wherein the peak detecting circuit (110, 120) is configured to detect the peak of the input signal through a feed forward signal (any of V1, V2, Sa) representative of the input signal (V0) and to generate a peak detecting signal (Sb) based on the detection of the peak of the input signal ([0093]); the delay circuit (120, 130, 140) is coupled to the peak detecting circuit to receive the peak detecting signal (e.g., at input to 130) and is configured to generate the delay signal based on the peak detecting signal ([0123]-[0125]); and the switching control circuit (140 and 15) is coupled to the delay circuit to receive the delay signal and is configured to control the start of the on and off switching operations of the first switch based on the delay signal (see [0077]-[0079]: controlling the load via driver 16, which includes switching of a switch such as a triac as explained above).
In re claim 3, Nate discloses wherein the peak detecting signal transits from a non-activated state into an activated state when the arrival of the peak of the input signal is detected (Fig. 8: falling edge of Sb at time tx or ty; where a logic low is considered the activated state); the delay circuit starts timing and the delay signal transits from a non-activated state into an activated state when the peak detecting signal transits from the non-activated state into the activated state (i.e., the falling edge of Sb marks the start of the delay timing: see [0123]-[0125]), and the delay circuit stops timing and the delay signal transits from the activated state into the non-activated state when the period of time expires (i.e., the rising or falling edge of Sc/S1 occur at the end of either delay time T1 or T2 in Fig. 8); and the switching control circuit starts the on and off switching operations of the first switch when the delay signal transits from the activated state into the non-activated state ([0077]-[0079]; [0114]).
In re claim 4, Nate discloses wherein the peak detecting circuit is an analog to digital converter (see Figs. 6 and 8: the comparator in circuit 120 receives analog inputs of Sa1/Sa2 and outputs a 1-bit digital signal in the form of the discrete logic signal Sb).
In re claims 13 and 14, under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.  When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process.  In re King, 801 F.2d 1324, 231 USPQ 136 (Fed Cir. 1986).  
In this case, Nate discloses an apparatus whose structural and functional features match those of the invention as claimed in the apparatus claims, as cited and explained above. Since the apparatus claims include recitations of the functional details as found in the method claims, the same citations to Nate as provided above also apply to the corresponding limitations of the claims 13 and 14. Therefore the previous rejections based on the apparatus will not be repeated.

Allowable Subject Matter
Claims 5-12 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
With respect to claims 5-7, the prior art made of record fails to disclose or suggest the driving circuit in a switching mode power supply, particularly including, “an on moment generating circuit configured to generate an on signal to control the on moments of the first switch; an off moment generating circuit configured to generate an off signal to control the off moments of the first switch; a logic circuit coupled to the on moment generating circuit, the off moment generating circuit and the delay circuit to respectively receive the on signal, the off signal and the delay signal, wherein the logic circuit is configured to generate a control signal based on the on signal, the off signal and the delay signal to control the on and off switching operations of the first switch” in combination with all of the remaining limitations as required by claim 5.
With respect to claims 8-12, the prior art made of record fails to disclose or suggest the driving circuit in a switching mode power supply, particularly including, “a switching circuit comprising the first switch, wherein the switching circuit is configured to convert the filtering signal into the output signal through the on and off switching operations of the first switch” in combination with all of the remaining limitations as required by claim 8. That is, as the closest prior art, Nate discloses the first switch being a triac as part of the load driver circuit 16, and therefore does not teach the features of claim 5 in combination with the features from independent claim 1. Further, the prior art on record does not suggest a reason to modify the circuit of Nate to produce the claimed features.
Claims 16-19 recite substantially similar features as are found in claims 8-11, and they depend from claim 15 which recites substantially similar features as independent claim 1. Therefore, claims 16-19 would be allowable for the same reasons as explained above.



Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED E FINCH III whose telephone number is (571)270-7883. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED E FINCH III/Primary Examiner, Art Unit 2838